Title: From Thomas Jefferson to George Washington, 2 April 1791
From: Jefferson, Thomas
To: Washington, George



Sir
Philadelphia Apr. 2. 1791.

I had the honor of addressing you on the 27th. Ult. since which letters are received of Jan. 24. from Mr. Carmichael, and of Jan. 3. and 15. Madrid, and Feb. 6. and 12. Lisbon, from Colo. Humphreys. As these are interesting and may tend to settle suspense of mind to a certain degree I shall trouble you with quotations from some parts and the substance of others.
Colo. H. says ‘I learn from other good authority, as well as from Mr. Carmichael, that all representations of Gardoqui (when minister in America) tended to excite a belief that the most respectable and influential people throughout the U.S. did not wish to have the navigation of the Missisipi opened for years to come, from an apprehension such event would weaken the government and impoverish the Atlantic states by emigrations. It was even pretended that none but a handful of settlers on the Western waters and a few inhabitants of the Southern states would acquiesce in the measure.’ This is the state of mind to which they have reverted since the crisis with England is passed, for during that the Count de Florida Blanca threw out general assertions that we should have no reason to complain of their conduct with respect to the Missisipi; which gave rise to the report it’s navigation was opened. The following passages will be astonishing to you who recollect that there was not a syllable in your letters to Mr. G. M. which looked in the most distant manner to Spain. Mr. Carmichael says ‘something however might have been done in a moment of projects and apprehension had not a certain negociation carried on on our part at London, transpired, and which I think was known here rather from British policy than from the vigilance of the Marquis del Campo.  Entirely unacquainted with this manoeuvre, although in correspondence with the person employed I was suspected to be in the secret. This suspicion banished confidence, which returns by slow degrees. This circumstance induced me to drop entirely my correspondence with G.M. To continue it would have done harm, and certainly could do no good. I have seen extracts of the President’s letter communicated to the Duke of Leeds, perhaps mutilated or forged to serve here the views of the British cabinet. I do not yet despair of obtaining copies of those letters through the same channel that I procured the first account of the demands of G.B. and the signature of the late convention.’ Colo. Humphreys says ‘the minister had intimations from del Campo of the conferences between Mr. Morris and the Duke of Leeds, which occasioned him to say with warmth to Mr. Carmichael now is your time to make a treaty with England. Fitzherbert availed himself of these conferences to create apprehensions that the Americans would aid his nation in case of war.’ Your genuine letter could have made no impression. The British court then must have forged one, to suit their purpose, and I think it will not be amiss to send a genuine copy to Carmichael, to place our faith in it’s just ground. The principal hope of doing any thing now, is founded, either on an expected removal of the count de F.B. from the ministry, in which case persons will be employed who are more friendly to America, or to the bursting out of that fire which both gentlemen think but superficially covered. Mr. Carmichael justifies himself by the interception of his letters. He has shewn the originals to Colo. H. He concludes his present letter with these words. ‘Relying on the good opinion of me that you have been pleased to express on many occasions, I intreat you to engage the President to permit me to return to my native country.’ Colo. Humphreys on the subjects of his justification and return says (after speaking of the persons likely to come into power) ‘Mr. Carmichael being on terms of intimacy with the characters here, is certainly capable of effecting more at this court than any other American. He is heartily desirous of accomplishing the object in view at all events, and fully determined to return to America in 12. or 18. months at farthest. He has expressed that intention repeatedly. To be invested with full powers, perhaps he would be able to do something before his departure from the continent.’ In his letter of Jan. 15. he says ‘Mr. Carmichael’s ideas are just: his exertions will be powerful and unremitting to obtain the accomplishment of our desires before his departure from this country. The task will now be difficult if not impracticable.’ In that of Feb. 6. he says, ‘Mr.  Carmichael is much mortified that so many of his dispatches have miscarried. By the original documents, which I have seen in his hands, I am convinced he has been extremely assiduous and succesful in procuring early and authentic intelligence. It is difficult for a person at a distance to form an adequate judgment of the embarrasments to which a public man, situated as he was, is subjected, in making written communications, from such an inland place, and under such a jealous government. He appears disgusted with the country and the mode of life he is compelled to lead. He desires ardently to return to his native land; but he wishes to distinguish himself first by rendering some essential service to it if possible.’
I propose to write to Mr. Carmichael that your absence prevents my asking the permission he desires, that as it is natural he should wish to do something which may make favorable impressions here before his return and an opportunity is now offered him, I will suspend asking his recall till I hear further from him.
Governour Quesada, by order of his court, is inviting foreigners to go and settle in Florida. This is meant for our people. Debtors take advantage of it and go off with their property. Our citizens have a right to go where they please. It is the business of the states to take measures to stop them till their debts are paid. This done, I wish a hundred thousand of our inhabitants would accept the invitation. It will be the means of delivering to us peaceably, what may otherwise cost us a war. In the mean time we may complain of this seduction of our inhabitants just enough to make them believe we think it very wise policy for them, and confirm them in it. This is my idea of it. I have the honour to be with sentiments of the most perfect respect & attachment, Sir, Your most obedt. & most humble servt,

Th: Jefferson

